The opinion of the court was delivered by
Vredenburgh, J.
(after stating the facts). The foregoing evidence sufficed to lay a foundation from which the jury could legitimately infer that the cause of the sudden uplifting and overthrow of the engine was the deposit upon the railway track of the sand, stones and materials washed down by the rainstorm, so as to become suddenly impacted or wedged in front of the fast-moving locomotive and so obstructed its' passage.as to raise it up from its tracks and derail it in the manner described in the plaintiff’s evidence.
In taking this case from the jury the court erred. LTpon the correct ascertainment and determination of the cause of the derailment depended the further questions at issue, bearing *651upon the performance by the defendants of their legal duties of proper inspection and care to discover and remove from their tracks obstructions likely to derail a locomotive moving thereon, as well as upon their liability, if any existed, for the non-performance of duties relating to the drainage of surface-water at the place of the accident.
If different minds might honestly draw from the testimony (from which the negligence of the defendant could reasonably be inferred) different conclusions as to the cause of the accident, the settled legal rule is that such material question, remaining in substantial dispute, belongs to the province of the jury. Newark Passenger Railway Co. v. Block, 26 Vroom 605; Traction Company v. Scott, 29 Id. 682; Smith v. Erie Railroad Co., 38 Id. 636; Adams v. Camden and Suburban Railroad Co., 40 Id. 424.
Upon the matter just considered, relating to the quantum of evidence required to place the case within "the province of the jury, the law of the forum is controlling. It is a part of the order of judicial proceedings where the action is pending. The law of the place where the right was acquired, or the liability was incurred, will not govern the decision of such question. The general rule of the common law, sustained by numerous authorities, is thus stated by Story (Story Conft. L. (8th ed.) 775), viz.: “That in regard to the merits and rights involved in actions, the law of the place where they originated is to govern; but the form of remedies, and the order of judicial proceedings are to be according to the law of the place where the action is instituted, without any regard to the domicile of the parties, the origin of the right, or the-country of the act.” To this effect, also, see Northern Pacific Railroad Co. v. Babcock, 154 U. S. 961, approving Herrick v. Minnesota and St. Louis Railroad Co., 31 Minn. 11, and eases there cited; and this has long been the settled doctrine of the courts of this state in actions upon contract. Gulick v. Loder, 1 Gr. 68; Wood v. Malin, 5 Halst. 208 Garr v. Stokes, 1 Harr. 403, 405; Harker v. Brink, 4 Zab. 334; Armour v. McMichael, 7 Vroom 92, 94. The same principle applies to actions of tort. See cases cited.
*652The judgment below should he reversed and a venire de novo awarded.
For affirmance — None.
For reversal — The Chancellor., Citiee Justice, Dixon, Garrison, Garretson, Swayze, Bogert, Yredenburgi-i, Yroom, Green. 10.